                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       vs.                                       ) CASE NO. 2:12-CR-175-PPS-APR
                                                 )
DANIELA TARTAREANU,                              )
                                                 )
                                                 )
       Defendant.                                )

                                OPINION AND ORDER

       More than four years ago, Daniela Tartareanu was convicted by a jury of one

count of conspiracy and sixteen counts of wire fraud in connection with a widespread

mortgage fraud. Despite receiving a sentence of 21 months, Ms. Tartareanu has yet to

report to federal prison. This is because I previously granted, in part, a motion to stay

her surrender date until December 3, 2018, which I later extended to January 9, 2019.

[DE 417, 428.] Those stays were an extension of a prior delay of her reporting date

which were granted by the court so that she and her husband could serve staggered

sentences and in the interest of their children. [DE 305 at 26-29.] Ms. Tartareanu now

seeks yet another extension of her surrender date beyond January 9, 2019. [DE 426.]

The basis for her present motion is her filing of a petition for a writ of habeas corpus

under 28 U.S.C. § 2255. [DE 420.]

       Tartareanu advances three reasons why her reporting date should be stayed

(indefinitely) pending resolution of her Section 2255 petition. First, she argues that she

“was invaluable in preparing the Petition and exhibits” and that if she has to go to
prison for the crimes she was convicted of in 2014, she will be unable to assist her

counsel as much as he continues to litigate the case. Second, she argues that she will

suffer irreparable harm if she reports to prison and later prevails on her Section 2255

Petition because she will have spent time in prison for a conviction which was vacated.

Third, she argues that further delay of her reporting date will not prejudice the

government.

       The biggest problem with this formulation and these three arguments is that they

ignore the relevant legal standards in the Seventh Circuit governing how I may use my

inherent power to order release or grant bail pending resolution of a Section 2255

petition. In particular, the Seventh Circuit has noted that such power should “be

exercised very sparingly.” Cherek v. United States, 767 F.2d 335, 337 (7th Cir. 1985). The

court continued:

              The reasons for parsimonious exercise of the power should be
              obvious. A defendant whose conviction has been affirmed on
              appeal (or who waived his right of appeal, as by pleading
              guilty, or by foregoing appeal after being convicted following
              a trial) is unlikely to have been convicted unjustly; hence the
              case for bail pending resolution of his postconviction
              proceeding is even weaker than the case for bail pending
              appeal. And the interest in the finality of criminal proceedings
              is poorly served by deferring execution of sentence till long
              after the defendant has been convicted.


Cherek, 767 F.2d at 337. As such, the court held that the standard governing release

pending disposition of a Section 2255 habeas petition is higher than the standard




                                             2
governing bail pending appeal under 18 U.S.C. § 3143(b). Id. at 337-38. And Tartareanu

does not even attempt to meet the requirements of Section 3143(b) in her motion.

       For example, “only when the petition has raised substantial constitutional claims

upon which [the petitioner] has a high probability of success and extraordinary or

exceptional circumstances exist which make the grant of bail necessary to make the

habeas remedy effective.” United states v. Zollicoffer, 2017 WL 76936, at *2 (C.D. Ill Jan. 9,

2017) (citation omitted); Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990) (“[P]risoners must

be able to show not only a substantial claim of law based on the facts surrounding the

petition but also the existence of ‘some circumstance making [the motion for bail]

exceptional and deserving of special treatment in the interests of justice.’”) (quoting

Aronson v. May, 85 S.Ct. 3, 5 (1964) (Douglas, J., in chambers)). In Zollicoffer, release

pending disposition of a Section 2255 claim was granted because at the time the

petitioner had already served more than 152 months in prison and that if he were to

success on his petition—as he was likely to do so after the Supreme Court’s decision in

United States v. Johnson, 135 S. Ct. 2551 (2015)—he would have served more than the

maximum guideline sentence for his conviction.

       Here, no such high probability of success has been shown. Tartareanu, of course,

argues she has a high probability of success on her claim that she had ineffective

assistance of counsel based on a series of alleged deficiencies in how her counsel cross-

examined (or failed to adequately cross-examine) witnesses, how evidence was

presented, and other performance issues. But there was ample evidence to support her


                                               3
convictions, as I stated at her initial sentencing, and by the fact that the Seventh Circuit

has reviewed this case two separate times and left her conviction wholly in tact. See

United States v. Litos, 847 F.3d 906 (7th Cir. 2017); United States v. Tartareanu, 884 F.3d 741

(7th Cir. 2018).

       It is true that I previously decided that the petition had at least enough merit that

it could not be summarily decided without a response from the government, meaning

that it was not frivolous on its face. [DE 427]. But that is not indicative of an opinion

about the petition’s ultimate success. As the government notes, those pressing claims of

ineffective assistance of counsel face a high burden: Tartareanu must show her

attorney’s performance was objectively unreasonable and so prejudicial that she did not

receive a fair trial. See Strickland v. Washington, 466 U.S. 668, 687-688 (1984); Harrington v.

Richter, 562 U.S. 86, 104-105 (2011). I have reviewed Tartareanu’s nearly 150-page

petition and am not convinced that she has demonstrated a high probability of success

on a substantial legal issue akin to Zollicoffer.

       But regardless, even if she had made a high showing of probably success on the

merits, there is nothing exceptional or extraordinary about this case, save for the

leniency I have already afforded Tartareanu. First, as alluded to above, I agreed to a

staggering of her sentence with her co-defendant husband’s (so that she would not

begin to serve her sentence until after her daughter graduated high school). [DE 305 at

17, 28-29.] Second, I granted her first Motion to Stay Surrender Date as a result of family

medical needs and so that her surrender date would occur after her husband was


                                               4
released from a halfway house. [DE 417.] It would be perverse if my prior

accommodation of Tartareanu and her family resulted in a continued and indefinite

stay of her reporting date. At bottom, Tartareanu argues (like nearly every Section 2255

habeas petitioner) that her conviction was unlawful and that thus her confinement

would be unlawful, but “there is nothing unusual about a claim of unlawful

confinement in a habeas proceeding.” Martin v. Solem, 801 F.2d 324, 330 (8th Cir. 1986).

         In sum, it has been more than four years since a jury decided that Ms. Tartareanu

was guilty of seventeen federal felony offenses. She received a below guidelines

sentence of 21 months. I did my best to accommodate Ms. Tartareanu and her family in

the service of her sentence. But that accommodation is now over, and accordingly, her

Second Motion to Stay Surrender Date [DE 426] is DENIED. Defendant shall report to

the Bureau of Prisons on January 9, 2019, as previously ordered.

         Finally, during the December 3, 2018 hearing on this matter, counsel for

defendant moved for leave to file a reply in support of her Section 2255 habeas petition.

The Motion for Leave to file a reply is GRANTED; defendant shall file her reply, if any,

to the Government’s Response no later than 14 days after the Government’s Response is

filed.

         So ORDERED on December 14, 2018.

                                                 /s/ Philip P. Simon_
                                                 PHILIP P. SIMON, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
